198 A.2d 914 (1964)
William THORNE and Ruth Thorne, Appellants,
v.
WALKER-THOMAS FURNITURE COMPANY, Appellee.
No. 3412.
District of Columbia Court of Appeals.
Argued February 17, 1964.
Decided March 30, 1964.
Pierre E. Dostert, Washington, D. C., with whom Samuel C. Borzilleri, Washington, D. C., was on the brief, for appellants.
Harry Protas, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
This case presents a similar factual pattern to Williams v. Walker-Thomas Furniture Company, D.C.App., 198 A.2d 914. Over a four-year period, appellee sold appellants merchandise valued at $1,855. After paying $1,422 of this amount appellants defaulted in their payments. Appellee then asserted its right under the contracts to replevy all the items purchased.
Appellants' arguments for relief are identical to those in Williams. For the reasons stated therein, the judgment is
Affirmed.